NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

ALL CRANE RENTAL OF FLORIDA,       )
LLC,                               )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-676
                                   )
NORMAN HUDDY, JAMES                )
DANDRIDGE, and MAXIM CRANE         )
WORKS, L.P.,                       )
                                   )
           Appellees.              )
___________________________________)

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Courtney B. Wilson of Littler Mendelson,
P.C., Miami, for Appellant.

Jason J. Quintero, Lori Y. Baggett, and
Matthew J. Conigliaro of Carlton Fields,
Tampa; and Kurt A. Miller of Clark Hill
PLC, Pittsburgh, Pennsylvania, for
Appellees.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.